                Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 1 of 7



 1                                                                 The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                            Case No. 2:17-cv-01297-MJP

12                Plaintiffs, and                      JOINT STIPULATION TO EXTEND
                                                       DEFENDANTS’ TIME TO RESPOND TO
13   STATE OF WASHINGTON,                              THE COURT’S ORDER CONCERNING
14                                                     WASHINGTON INTERROGATORY
                  Plaintiff-Intervenor,                NOS. 9 AND 16 AND REQUESTS FOR
15                                                     PRODUCTION NOS. 9 AND 16 (DKT.
           v.
                                                       486)
16
     DONALD J. TRUMP, in his official capacity
     as President of the United States, et al.,        NOTE ON MOTION CALENDAR:
17                                                     May 6, 2020
18                Defendants.

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
               Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 2 of 7



 1         Plaintiff-Intervenor State of Washington, and Defendants Donald J. Trump, Mark Esper,
 2   and the United States Department of Defense (collectively “Defendants,” and together with
 3   Plaintiff-Intervenor, “Parties”), based on their meet-and-confer of May 6, 2020, hereby stipulate
 4   as follows:
 5         WHEREAS, on April 20, 2020, the Court ordered Defendants to respond to Washington’s
 6   discovery requests, including interrogatories 9 and 16, and requests for production (RFPs) 9 and
 7   16 by May 8, 2020. (Dkt. No. 486.)
 8         WHEREAS, Defendants assert they are able only to provide a partial response to
 9   Washington’s interrogatory 16 with complete information from the Army and Navy and partial
10   information from the Air Force by May 8, 2020.
11         WHEREAS, as described in the attached declaration from Lieutenant Colonel Jennifer
12   Stangle, the Air Force asserts it is not able to complete its compilation of information responsive
13   to Washington’s interrogatory 16 by May 8, 2020, because the Air Force must conduct the
14   review remotely due to the COVID-19 pandemic, and the Air Force is experiencing network
15   delays.
16         WHEREAS, as described in the attached declaration from Brian Judge, the Coast Guard
17   asserts it is not able to compile information responsive to Washington’s interrogatory 16 by May
18   8, 2020, because the Coast Guard must conduct a manual review of paper records that are not
19   stored in a central location and the COVID-19 pandemic has significantly limited the availability
20   of Coast Guard medical providers to conduct the necessary manual review of paper records.
21         WHEREAS, Defendants are not able to provide all documents responsive to RFP 16 by
22   May 8, 2020, because that RFP requests documents that form the basis of Defendants’ response
23   to interrogatory 16, which Defendants need additional time to complete for the reasons provided
24   above.
25         WHEREAS, the Parties held a meet-and-confer on May 6, 2020 and are currently
26   discussing the types of documents responsive to RFP 16 and whether the parties can reach an
27   agreement on the documents to be produced in response to RFP 16.
28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
              Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 3 of 7



 1         WHEREAS, Defendants assert they are able only to provide a partial response to
 2   Washington’s interrogatory 9 with complete information from the Army, Navy, and Coast
 3   Guard, and partial information from the Air Force by May 8, 2020.
 4         WHEREAS, the Air Force reports it will be unable to provide responsive information for
 5   2014 to respond to Washington’s interrogatory 9 by May 8, 2020, but will be able to provide
 6   responsive information for the years 2015 through 2020 by May 8, 2020.
 7         WHEREAS, Defendants are not able to provide all documents responsive to RFP 9 by
 8   May 8, 2020, because that RFP requests documents that form the basis of Defendants’ response
 9   to interrogatory 9, which Defendants need additional time to complete for the reason provided
10   above.
11         NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
12   stipulate and agree as follows:
13         The time for Defendants to complete their responses to Washington’s Interrogatories 9 and
14   16 and Requests for Production 9 and 16 should be extended by 28 days, to June 5, 2020.
15         SO STIPULATED.
16

17

18

19

20

21

22   Respectfully submitted, May 11, 2020.

23
                                                        UNITED STATES
24    OFFICE OF THE WASHINGTON                          DEPARTMENT OF JUSTICE
      STATE ATTORNEY GENERAL
25

26                                                      s/Andrew E. Carmichael
      s/Chalia I. Stallings-Ala’ilima
27

28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
              Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 4 of 7



 1                                                      JOSEPH H. HUNT
      Colleen M. Melody, WSBA No. 42275
                                                        Assistant Attorney General
 2    colleenm1@atg.wa.gov                              Civil Division
      Chalia I. Stallings-Ala’ilima, WSBA No.
 3    40694                                             ALEXANDER K. HAAS
      chalias@atg.wa.gov                                Branch Director
 4    Assistant Attorneys General
      Civil Rights Unit                                 ANTHONY J. COPPOLINO
 5                                                      Deputy Director
      Attorney General’s Office
 6    800 5th Ave, Suite 2000                           ANDREW E. CARMICHAEL, VA Bar #
      Seattle, WA 98104                                 76578
 7    (206) 464-7744                                    andrew.e.carmichael@usdoj.gov
                                                        MATTHEW SKURNIK, NY Bar # 5553896
 8                                                      Matthew.Skurnik@usdoj.gov
      Counsel for Plaintiff-Intervenor State of
      Washington                                        JAMES R. POWERS, TX Bar #24092989
 9                                                      james.r.powers@usdoj.gov
                                                        Trial Attorney
10                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
11                                                      1100 L Street NW, Suite 12108
                                                        Washington, DC 20530
12                                                      (202) 514-3346
13                                                      Counsel for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
              Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 5 of 7



 1                                               ORDER
 2         This matter comes before the Court on the Parties’ Joint Stipulation to Extend Defendants’
 3   Time to Respond to the Court’s Order Concerning Washington Interrogatory Nos. 9 and 16 and
 4   Requests for Production Nos. 9 and 16 (Dkt. No. 486.) After considering the Parties’ Joint
 5   Stipulation, the time for Defendants to provide a full response to Washington’s Interrogatories 9
 6   and 16 and Requests for Production 9 and 16 is extended by 28 days, to June 5, 2020.
 7         IT IS SO ORDERED.
 8

 9         DATED this 11th day of May, 2020.
10

11

12

13
                                                     A
                                                     Marsha J. Pechman
14                                                   Senior United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
              Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 6 of 7


     Presented By:
 1                                                      UNITED STATES
      OFFICE OF THE WASHINGTON                          DEPARTMENT OF JUSTICE
 2    STATE ATTORNEY GENERAL
 3

 4    s/ Chalia I. Stallings-Ala’ilima                  s/ Andrew E. Carmichael
      Colleen M. Melody, WSBA No. 42275                 JOSEPH H. HUNT
 5    colleenm1@atg.wa.gov                              Assistant Attorney General
                                                        Civil Division
 6    Chalia I. Stallings-Ala’ilima, WSBA No.
      40694                                             ALEXANDER K. HAAS
 7    chalias@atg.wa.gov                                Branch Director
      Assistant Attorneys General
 8    Civil Rights Unit                                 ANTHONY J. COPPOLINO
      Attorney General’s Office                         Deputy Director
 9
      800 5th Ave, Suite 2000
                                                        ANDREW E. CARMICHAEL, VA Bar #
10    Seattle, WA 98104                                 76578
      (206) 464-7744                                    andrew.e.carmichael@usdoj.gov
11                                                      MATTHEW SKURNIK, NY Bar # 5553896
      Counsel for Plaintiff-Intervenor State of         Matthew.Skurnik@usdoj.gov
12    Washington                                        JAMES R. POWERS, TX Bar #24092989
                                                        james.r.powers@usdoj.gov
13                                                      Trial Attorney
                                                        United States Department of Justice
14                                                      Civil Division, Federal Programs Branch
                                                        1100 L Street NW, Suite 12108
15                                                      Washington, DC 20530
                                                        (202) 514-3346
16
                                                        Counsel for Defendants
17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
              Case 2:17-cv-01297-MJP Document 507 Filed 05/11/20 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on May 11, 2020.
 6

 7                                                s/ Andrew E. Carmichael
                                                  ANDREW E. CARMICHAEL
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COURT’S         U.S. DEPARTMENT OF JUSTICE
     ORDER CONCERNING WASHINGTON’S INTERROGATORY NOS. 9 AND 16 AND REQUESTS   Civil Division, Federal Programs Branch
     FOR PRODUCTION NOS. 9 AND 16 (DKT. 486)                                              1100 L Street, NW
                                                                                       Washington, DC 20005
     Karnoski, et al. v. Trump, et al., No. 2:17-cv-1297 (MJP)                           Tel: (202) 514-3346
